AUBURN NATIONAL BANCORPORATION INC AND SUBSIDIARIES

EXHIBIT 10.3 – SUMMARY OF DIRECTOR AND EXECUTIVE COMPENSATION

Description of Director Compensation

Each director of Auburn National Bancorporation (the “Company”) and Auburn Bank
(the “Bank”) currently receives $600 for each Company and Bank board meeting
attended. In addition, for his services as such, the Chairman of the Company’s
and the Bank’s Board of Directors receives $1,200 for each meeting attended.
Members of the Audit Committee and Compensation Committee of the Company which
also serve as the Audit Committee and Compensation Committee of the Bank,
receive an additional fee of $100 for each committee meeting attended, while
each Chairman of these committees receives $200 per meeting. Members of the
Bank’s Loan Committee, Asset/Liability Committee and IT/IS Steering Committee
receive $100 per meeting attended. The Company’s and the Bank’s directors may
receive year-end bonuses based upon the Company’s financial performance. In
2005, total fees and bonuses paid to Company and Bank Directors equaled
$144,025. The compensation of directors may be changed from time to time by the
Board of Directors upon recommendation of the Compensation Committee without
shareholder approval.

Description of Named Executive Officer Compensation

Total compensation to the named executive officers (as defined in Securities and
Exchange Commission’s Regulation S-K Item 402(a)(3)) of the Company and the Bank
is primarily composed of two types of compensation: (1) base salary and (2)
short-term annual cash incentive compensation.

Base Salary

Individual base salaries and increases for the Company’s named executive
officers, other than the President and Chief Executive Officer, are recommended
annually by the Chief Executive Officer to the Compensation Committee and are
determined by the Company’s Board of Directors, upon recommendation by the
Compensation Committee. The philosophy of the Company is that compensation
should be based on individual annual performance and the performance of the
Company, and should be competitive with the market. With respect to the Chief
Executive Officer, the Compensation Committee reviews the financial performance
of the Company as well as published data regarding compensation of chief
executive officers of comparable financial institutions located in comparable
markets and of local banks and thrifts. The Compensation Committee recommends
the compensation of the Chief Executive Officer to the Board of Directors for
final approval. The approval process takes place without the presence of the
Chief Executive Officer.

Set forth below are the 2006 and 2005 base salaries of the following named
executive officers of the Company.

 

Named Executive Officer

   2006    2005

E. L. Spencer, Jr.(1)

   $ 100,000    $ 200,000

Robert W. Dumas

     200,000      171,780

Terrell E. Bishop

     132,385      122,477

Jo Ann Hall

     145,646      128,521

W. Thomas Johnson

     119,963      110,943

--------------------------------------------------------------------------------

(1) In light of additional responsibilities assumed by Mr. Dumas, Mr. Spencer
proposed to reduce the salary portion of his own compensation for 2006. Based on
Mr. Spencer’s contributions and/or the performance of the Bank, the Board may
elect to provide additional compensation to Mr. Spencer in the form of a bonus
upon or following the end of 2006.

Short-Term Annual Cash Incentive Compensation

Short-term annual cash incentive compensation in the form of bonuses is intended
to align short-term cash compensation of eligible Company officers with
individual performance and Company performance. The Compensation Committee,
using recommendations of the Chief Executive Officer and with full Board
approval, approves annual bonus payments to those officers who have made
contributions to the Company’s profitability, as measured and reported through
individual performance goals established at the beginning of the year. This
philosophy controls compensation expenses and rewards past performance by
reducing the need for significant annual base salary increases.



--------------------------------------------------------------------------------

Set forth below are the annual cash bonuses paid in 2006 to the Company’s named
executive officers for performance in the year ended December 31, 2005.

 

Named Executive Officer

   2005

E. L. Spencer, Jr.

   $ —  

Robert W. Dumas

     24,800

Terrell E. Bishop

     14,880

Jo Ann Hall

     13,640

W. Thomas Johnson

     12,400       

Total

   $ 65,720       

Any annual cash bonuses for 2006 will be determined in early 2007. The Company
expects individual 2006 bonuses to be determined using the same criteria as
applied to determine 2005 bonuses.

Other Compensation

In addition to base salary and short-term annual cash incentive compensation,
certain officers of the Company and the Bank, including the named executive
officers, receive compensation in the form of Company contributions to the
401(k) Plan. Any such compensation paid to the Company’s named executive
officers under these compensation arrangements during 2005 will be set forth
under “All Other Compensation” in the Summary Compensation Table of the
Company’s 2006 Proxy Statement to be filed with the SEC on Schedule 14A.